Beck, P. J.,
dissenting. I dissent from the conclusion reached by the majority that the judgment should be affirmed, on the grounds:
(1) That the evidence referred to in the second division of the opinion rendered by the majority was material; and if it was material, then, being relevant, as the majority of the court concede, it should have gone to the jury for consideration by them in making their verdict. Evidence may be. relevant and yet so completely immaterial as to render its exclusion harmless to the party offering the evidence; but where it is both relevant and material, its exclusion, as a general rule, is a good ground for the grant of a new trial. And in this case the general rule should be applied, for the evidence tended to throw light upon a material issue in the ease.
(2) The court was duly requested in writing to give the following instructions to the jury: “The jury are instructed that if, under the instructions given, you believe that the plaintiff, Walter T. Candler, executed this note under duress, then I charge you that this note is void and can not be collected, and your judgment should be in favor of the plaintiff; and this is true whether there was any actual consideration for the note or not. In other words, if you believe from the evidence that there was a liability of Candler to Byñeld growing out of the transaction on the high seas upon the steamship Berengaria, as alleged in the pleadings of the defendant Byfielcl, still if you believe that Candler gave the note in dispute under duress as I have defined it to you, then your verdict should be in favor of Mr. Candler, and there would be no liability upon this note.” This request to charge was pertinent and legal, and exactly and precisely adapted to one of the contentions of the plaintiff. It was authorized by the evidence, and the court erred in refusing to give it; for the charge upon the same subject failed to deal with this contention of the plaintiff as clearly and appositely as it was dealt with in the written request to charge.